Exhibit 32 Certifications Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Annual Report on Form10-K for the year ended September30, 2016 (the “Report”) by Cabot Corporation (the “Company”), each of the undersigned hereby certifies pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge: 1. The Report fully complies with the requirements of section 13 (a)or 15 (d)of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November23, 2016 /s/SEAN D. KEOHANE Sean D. Keohane President and Chief Executive Officer November23, 2016 /s/EDUARDO E. CORDEIRO Eduardo E. Cordeiro Executive Vice President and Chief Financial Officer
